Citation Nr: 1717375	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Marine Corps from November 1957 to October 1958, and February 1961 to June 1980.  The Veteran had service in the Republic of Vietnam, during which he was awarded the Navy Commendation Medal with combat distinguishing device and a Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (the Board) from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the RO denied the Veteran's claim for service connection for PTSD.  To ensure that any diagnosis of a psychiatric condition is considered, the Board has recharacterized the issue as a claim of service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

For reasons stated below, the appeal is REMANDED to the AOJ for further development.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was originally scheduled for a PTSD examination on April 14, 2015 but failed to appear as scheduled.  The RO proceeded to deny his claim in an April 22, 2015 rating decision.  The Veteran submitted a notice of disagreement in June 2015 in which he stated that he missed his scheduled PTSD examination due to a family emergency.  Accordingly, the Veteran was rescheduled for another PTSD examination in September 2015.  The Veteran also failed to appear for that examination.  The RO again denied the Veteran's claim in a July 2016 statement of the case (SOC).  The Veteran filed a VA Form 9 Appeal to the Board in July 2016.  In an April 2017 informal hearing presentation to the Board, the Veteran's representative stated that the Veteran failed to report for his scheduled examinations because he did not receive notice to report until after the examination dates had passed.  As there is no evidence of record indicating otherwise, a remand is necessary to schedule the Veteran for another PTSD exam in order to ensure there is a complete record on which to decide his claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a PTSD examination.  Prior written notice must be provided to the Veteran informing him of the date, time, and location of his scheduled examination.  The notice should be mailed to the Veteran at his address of record, or any other updated address of record provided by the Veteran.  A copy of the mailed examination notice must be associated with the claims file. 

The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  Based on the Veteran's reports and the results of examination and review of the claims file, the VA examination report should include the criteria necessary to rate the service-connected PTSD on appeal.  Based on the examination and a review of the record, the examiner should provide the following opinions:

(a)  Diagnose all psychiatric disabilities present and state whether each criterion for a diagnosis of PTSD is met.  

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disability that is related to any aspect of active service?  

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to an in-service stressor event, to include fear of hostile military or terrorist activity?

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.  The examiner must identify and explain the medical basis or bases for each opinion, with identification of the evidence of record.  

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





